BROWN, C.
The appellant in this' case was the owner of a mowing machine which was, September 17, 1908, destroyed on the land of another adjoining the defendant’s right of way, by a fire which had found lodgment in the dead and dry vegetation on the right of way and spread through that material to the land on which the mowing machine had been left, and destroyed it. The defendant had not at any time during the month of August, nor up to the time of the fire, *238caused all or any part of the dead and dry vegetation and undergrowth upon its right of way at that place to be cleaned off, burned up or removed. The petition is in two counts, both founded on section 1110, Revised Statutes 1899; the first for damages for the destruction of the machine, and the second for the penalty -of $500 imposed by that section. There was a verdict!or plaintiff on each count, thirty dollars on the first count and fifty dollars on the second count, on which the judgment was entered from which this appeal is tahen.
The point involved in this case is the same in all respects as that involved in the case of Skinner against the same defendant, decided at this term, and is submitted on practically the same brief and argument, so that its disposition necessarily follows that of the Skinner case; and for the reasons' given in the opinion in that case the judgment of the circuit court is reversed and this cause remanded with directions to enter judgment upon the verdict rendered upon the first count of the petition as of the date of the judgment appealed from.
Blair, G., concurs.
PER CURIAM.
The foregoing opinion by •Brown, C., is adopted as the opinion of the court.
All concur — Bond, J., in result.